IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KEVIN WILLIAMS A/K/A KIRBY               : No. 507 MAL 2015
STEWART,                                 :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
JOHN KERESTES, CRAIG STEDMAN,            :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.